—Appeal from a judgment of the County Court of Broome County (Mathews, J.), rendered September 20, 1994, convicting defendant upon her plea of guilty of the crime of criminal possession of a controlled substance in the fifth degree.
In satisfaction of a superior court information charging her with criminal possession of a controlled substance in the third degree, defendant pleaded guilty to the crime of criminal possession of a controlled substance in the fifth degree and was sentenced to a term of four months of weekends in jail and five years’ probation. Defendant’s appeal of her sentence as harsh and excessive is moot. Defendant has served her jail time and the probationary term imposed has been terminated as part of a negotiated plea in another matter.
Mikoll, J. P., Mercure, Crew III, Yesawich Jr. and Peters, JJ., concur. Ordered that the appeal is dismissed, as moot.